311 Pa. Superior Ct. 212 (1983)
457 A.2d 570
In re Grand Jury Subpoena to Kevin KOLL.
Appeal of Kevin KOLL.
Superior Court of Pennsylvania.
Argued January 20, 1983.
Filed March 11, 1983.
John G. McDougall, Philadelphia, submitted brief on behalf of appellant.
*213 A. Sheldon Kovach, Assistant District Attorney, Media, for participating party.
Before CAVANAUGH, ROWLEY and HOFFMAN, JJ.
PER CURIAM:
We quash this appeal challenging a lower court order denying appellant's petition to quash a subpoena, finding him in contempt of court, and reissuing a bench warrant ordering him to appear before a grand jury. Unless properly certified, which was not done here, see Pa.R. A.P. 312, an order denying a request to quash a subpoena is interlocutory, and hence, unripe for appeal. Carabello Appeal, 238 Pa. Superior Ct. 479, 357 A.2d 628 (1976). A finding of contempt is not appealable until sentence has been imposed. Commonwealth v. Ravert, 286 Pa. Superior Ct. 46, 428 A.2d 231 (1981) (noting exceptions for double jeopardy and exceptional circumstances that are not applicable here). See Hester v. Bagnato, 292 Pa. Superior Ct. 322, 437 A.2d 66 (1981). The refusal to revoke the bench warrant and the order reissuing it are likewise interlocutory. Pa.R.A.P. 311; Carabello Appeal, supra. Accordingly, we quash this appeal.
Appeal quashed.